Citation Nr: 1014826	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-07 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected Hepatitis C.


REPRESENTATION

Veteran represented by:	Sema Lederman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the Veteran's service connection 
claims for depression and infectious hepatitis.

Jurisdiction over this matter was transferred to the Winston-
Salem, North Carolina RO in approximately May 2006.

Service connection for Hepatitis C was granted in a March 
2007 Decision Review Officer (DRO) decision issued by the 
Winston-Salem, North Carolina RO.

This matter was remanded in the Board's May 2009 decision to 
allow for a RO hearing to be scheduled.

In July 2009, subsequent to the issuance of the June 2009 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2009 RO (Videoconference) hearing.  
A copy of that hearing transcript has been associated with 
the claims file.


FINDING OF FACT

The Veteran's preexisting depression has been worsened or 
aggravated by his service-connected Hepatitis C.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
depression as secondary to service-connected Hepatitis C have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303(d).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310.  Service 
connection is possible when a service-connected condition has 
aggravated a claimed condition, but compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to incorporate the Court's 
decision in Allen except that VA will not concede aggravation 
unless there is medical evidence showing the baseline level 
of the disability before its aggravation by the service 
connected disability.  38 C.F.R. § 3.310(b).

The provisions of 38 C.F.R. § 3.310, providing for secondary 
service connection on an aggravation basis were amended 
effective October 10, 2006.  The amendments essentially 
prohibit VA from conceding aggravation unless there is 
medical evidence showing the baseline level of the disability 
before its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b).  In this case, the Veteran applied for 
service connection prior to the effective date of the 
amendment.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: first, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on 
the basis of aggravation, the new regulation is less 
favorable to the Veteran.  It also appears to have 
retroactive effect.  Hence the prior version of the 
regulation will be applied in this decision.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Depression Service Connection Claim

The Veteran claims that he now suffers from depression as a 
result of his service-connected Hepatitis C.  In the 
alternative, the Veteran argues that his pre-existing 
depression was aggravated or worsened by his service-
connected Hepatitis C.

A December 1967 entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
nervous trouble of any sort in his accompanying Report of 
Medical History (RMH).  A January 1971 discharge examination 
was also negative for any relevant abnormalities and he again 
denied suffering from nervous trouble of any sort in his 
accompanying RHM.  His remaining service treatment records 
were negative for any complaints, treatments or diagnoses of 
depression or any psychiatric condition.

The Veteran reported being diagnosed with Hepatitis C in 1996 
in a February 2000 VA treatment note.

Depression was denied in a February 2001 VA treatment note.

Complaints of depression, hopelessness and a lack of energy 
were reported in an August 2001 VA treatment note.  
Irritability, anxiety and suicidal or homicidal ideations 
were denied.  The Veteran initially attributed his symptoms 
to financial problems but also reported intermittent symptoms 
for the past 10 or 15 years.  His reported traumas included 
the murder of his girlfriend and his roommate in 1990 and the 
death of his mother.  Mental status examination was negative 
for evidence of a thought disorder.  A diagnostic impression 
of recurrent major depression was made.

An August 2004 VA psychological examination reflected the 
Veteran's reports of sleep difficulties, decreased energy, 
decreased interest and anhedonia.  Suicidal ideations, 
auditory hallucinations and visual hallucinations were 
denied.  He reported that his girlfriend and female roommate 
were murdered around 1990 and that he had to subsequently 
identify the bodies.  Mental status examination noted that he 
was alert and oriented and that his short and long term 
memories were intact.  Following this examination and a 
review of the Veteran's claims file, diagnoses of recurrent 
major depressive disorder, dysthymia and rule-out 
posttraumatic stress disorder (PTSD) were made.  The examiner 
noted that a diagnosis of PTSD was possible based upon the 
reported 1990 murders and that the Veteran was very reluctant 
to discuss this issue.  The Veteran had not associated his 
depression with his current Hepatitis C diagnosis during the 
interview and the reported onset of this depression 15 years 
ago would not support such an association.  The examiner 
opined that the Veteran's depression was not related to his 
Hepatitis C as this depression condition originated many 
years prior to the Veteran becoming symptomatic with 
Hepatitis.

The Veteran reported that he began experiencing psychiatric 
symptoms in 2000 secondary to the death of his mother in a 
January 2006 VA treatment note.  A history of suicidal or 
homicidal thoughts, attempts or ideations was denied.  Mental 
status examination noted that he was mildly fatigued but 
fully oriented.  His thought processes appeared clear and 
goal-directed.  Memory and other cognitive functions appeared 
within normal limits and his judgment and reasoning were 
intact.  His mood was noted as mildly depressed.  The 
psychologist reports that although the August 2004 VA 
examination states that the Veteran's depressive symptoms 
were likely not caused by his Hepatitis C, it was likely that 
the fatigue and medical limitations associated with the 
progression of his medical condition may worsen his existing 
symptoms of depression.  A diagnosis of recurrent moderate 
major depressive disorder, rule-out dysthymia, was made.

Complaints of sadness, decreased motivation, decreased 
appetite, increased sleep difficulties, increased isolation 
and other problems related to mood were noted in a January 
2006 VA psychological treatment summary.  The Veteran also 
reported difficulty managing stressors in his life and 
feeling as if his depression symptoms negatively affected his 
health.  He has been diagnosed with recurrent moderate major 
depressive disorder and his condition was treated using 
medications as well as individual therapy.

A February 2006 VA treatment note reflected the Veteran's 
reports that his depressive symptoms had improved since 
starting his medication.  His original stressors of caring 
for his elderly father and missing friends and activities 
from where he had previously lived were still present.

The Veteran's major depression was noted to be in remission 
in a May 2006 VA treatment note.  Depressive or anxiety 
symptoms were denied and he reported feeling "great".

Complaints of depression, loss of energy and a loss of 
interest were noted in a May 2007 VA psychiatric examination.  
He reported that the pain, fatigue and weakness associated 
with his Hepatitis C has caused some depression.  The death 
of his mother in 2001, his relocation to North Carolina and 
his father's illness have also caused some depression.  No 
delusions, hallucinations, paranoia or ideas of reference 
were noted on mental status examination.  He was fully 
oriented with good judgment and fair insight.  Following this 
examination, a diagnosis of depression was made.  The 
examiner opined that this condition was at least as likely as 
not mainly due to the Hepatitis C.  The Veteran's claims file 
was not reviewed prior to rendering this opinion.

A September 2007 addendum to the May 2007 VA psychiatric 
examination indicated that the examiner had reviewed the 
Veteran's claims file.  The examiner noted that the Veteran's 
depression symptoms varied depending upon the amount of pain 
he had secondary to his Hepatitis C.  The pain and weakness 
he experienced in his abdomen made it difficult to do a 
number of things.  The examiner opined that while the 
Veteran's depression may have developed in the early 1990s 
prior to his Hepatitis C becoming symptomatic, his depression 
had certainly being aggravated by the progression of his 
Hepatitis C.  The physical symptoms of Hepatitis C had 
certainly worsened and aggravated his depression.

A third VA psychiatric examination was conducted in May 2008.  
The Veteran reported that his Hepatitis had worsened since 
his last VA examination and that he experienced profound 
fatigue, difficulty sleeping and that he had to stop working 
and give up a number of leisure activities due to this 
condition.  The examiner noted that it "seemed clear" that 
the Veteran's depression pre-dated the development of 
symptomatic Hepatitis C and that the current manifestations 
of this condition had aggravated the depression.  In the 
past, he had been able to do his activities and work, which 
also enabled him to recover from his bouts of depression, and 
he was no longer currently able to engage in such activities.  
His depression was therefore more constant.  The baseline 
manifestations of depression and the increased manifestations 
of depression "would be the same because depression [was] 
the same whenever you get it."

An April 2009 opinion from Dr. D. T., the Veteran's treating 
VA psychiatrist, noted that he had been undergoing individual 
psychotherapy and had been prescribed various psychiatric 
medications to treat his condition.  His current symptoms 
included depressed mood, poor energy, trouble sleeping, poor 
concentration and diminished appetite.  A diagnosis of 
recurrent major depressive disorder was made.  The Veteran's 
diagnosed Hepatitis C had exacerbated his depression over the 
years and it was at least as likely as not that this 
depression was secondary to the diagnosed Hepatitis C.

A May 2009 VA opinion from T. W., the Veteran's treating VA 
licensed clinical social worker, noted that he had been 
struggling with such depression symptoms as suicidal 
ideations, lack of motivation, lack of interest in once 
pleasurable activities, social isolation and excessive 
sleeping.  These persistent depressive symptoms  caused total 
social and occupational impairment.  He underwent therapy 
with this social worker while also receiving treatment from a 
psychiatrist.  A diagnosis of severe, recurrent major 
depressive disorder was made.  The examiner opined that it 
was as least as likely as not that the Veteran's depression 
would have resolved had it not been for his chronic Hepatitis 
C.

The Veteran's representative provided argument at his 
September 2009 hearing.

Multiple medical articles have been submitted in support of 
the Veteran's claim.  A September 2000 article found that 
individuals over the age of 50 who were infected with 
Hepatitis C were more significantly depressed than other 
infected individuals.  An August 2002 article suggested that 
several psychiatric disorders, including depressive 
disorders, were commonly found among Hepatitis C infected 
veterans compared to those who were not infected.  In 
addition, a December 2005 article found that depression was a 
common side effect of interferon alfa, the primary treatment 
for Hepatitis C.

The Veteran has a current disability as he has been diagnosed 
with depression, among other conditions.  In order for his 
current condition to be recognized as service connected, the 
competent medical evidence of record must establish that this 
condition had been worsened or aggravated by a service-
connected disability.  38 C.F.R. § 3.310; Allen, supra.

The evidence establishing this aggravation includes the May 
2007 VA psychiatric examination, the September 2007 VA 
psychiatric examination addendum, the May 2008 VA psychiatric 
examination, the April 2009 opinion and the May 2009 opinion, 
all of which determined that the Veteran's depressive 
disorder had been worsened or aggravated by his Hepatitis C.  
The medical articles submitted by the Veteran suggest a 
Hepatitis C infection can worsen depression.

The evidence against such a nexus includes the August 2004 VA 
psychological examiner's opinion that the Veteran's 
depression was not related to his service-connected Hepatitis 
C.

The evidence is at least in equipoise.  Entitlement to 
service connection for a depression as secondary to service-
connected Hepatitis C is therefore granted.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for depression as secondary 
to service-connected Hepatitis C is granted.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


